Citation Nr: 9906043	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange exposure claimed as skin disease, arthritis of 
multiple joints, gastrointestinal disease identified as 
gastroesophageal reflux, and hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Denver, Colorado, Regional Office 
(RO), which denied service connection for residuals of Agent 
Orange exposure.  

The veteran filed an application for service connection for 
arthritis of the elbows, feet and knees, and hypertension in 
December 1993.  The veteran also claimed entitlement to 
nonservice-connected disability pension benefits.  In a March 
1994 statement, the veteran clarified that his arthritis 
condition was service-related.  

In July 1994, the RO denied service connection for the 
claimed disabilities as well as entitlement to a permanent 
and total disability rating for nonservice-connected pension 
benefits.  The RO notified the veteran of that decision by 
letter dated July 26, 1994; the veteran did not appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).  

However, the basis for the RO's determination did not include 
exposure to Agent Orange.  Consequently, the Board finds that 
the veteran is not subject to the additional burden of 
submitting new and material evidence to reopen his claims, 
which ordinarily attaches following a prior final 
determination on a service connection issue.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998); see Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) (holding "a claim 
based on the diagnosis of a new mental disorder ... states a 
new claim, for the purpose of the jurisdictional requirement, 
when the new disorder had not been diagnosed and considered 
at the time of the prior notice of disagreement"); but see 
Ashford v. Brown, 10 Vet. App. 120, 123 (quoting Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)); (citing McGraw v. 
Brown, 7 Vet. App. 138, 142 (1994) (United States Court of 
Appeals for Veterans Claims (Court) held that prior RO denial 
of service connection for nerve paralysis was part and parcel 
of the multiple sclerosis claim because the appellant's 
application and the RO's disposition involved the same 
condition; therefore, new and material evidence was required 
to reopen the claim).  

In this case, the RO considered entitlement to service 
connection on a theory other than as secondary to Agent 
Orange exposure.  Fairness to the veteran dictates that he 
should not be required to overcome the additional hurdle of 
submitting new and material evidence in order to consider his 
new theory.  

The veteran filed a second application for service connection 
for chronic arthritis and hypertension in June 1995.  The 
veteran again included information in support of the claim 
that he was totally disabled.  The veteran indicated that the 
nature of his illnesses was the result of Agent Orange.  In 
an October 1995 statement, the veteran referred to a 1994 VA 
compensation examination for herbicide exposure in support of 
his claim.  The RO denied the claims in February 1996.  The 
veteran filed his notice of disagreement in March 1996.  He 
specifically contended "I feel the problems I have (claims) 
was [due to] exposure to Agent Orange."  The veteran did not 
appeal the denial of entitlement to nonservice-connected 
disability pension benefits.  The RO notified the veteran 
that adjudicative determinations were made on several issues 
at the same time in the March 5, 1996 notification letter.  
The regulations provide that the specific determinations with 
which the claimant disagrees must be identified.  38 C.F.R. 
§ 20.201 (1998).  The veteran's notice of disagreement 
specifies only disagreement with the denial of service-
connected benefits.  This is also supported by subsequent 
statements from the veteran.  

While the RO included the pension issue in the April 1996 
statement of the case, the veteran's May 1996 substantive 
appeal, VA Form 9, is limited to the argument that his 
disabilities are attributable to active service.  It does not 
refer to the pension issue or contain any indication that the 
veteran was perfecting his appeal as to that issue.  
38 C.F.R. § 20.202 (1998) (If the statement of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed).  




The RO again denied entitlement to nonservice-connected 
disability pension benefits in September 1998.  The RO 
included this issue in the September 1998 supplemental 
statement of the case.  The veteran responded in November 
1998 that he disagreed with the decision only insofar as he 
argues that his disabilities were caused by Agent Orange 
exposure during active service.  


In November 1997, the veteran filed for service connection 
for smoking-related illnesses including shortness of breath, 
dizziness and sweating.  In September 1998, the RO denied 
entitlement to service connection for shortness of breath, 
dizziness and sweating from secondary effects of tobacco use 
during service.  The RO notified the veteran of that decision 
by letter dated October 5, 1998; the veteran has not filed a 
notice of disagreement.  This issue is not before the Board.  


FINDING OF FACT

The claim for service connection for residuals of Agent 
Orange exposure claimed as skin disease, arthritis of 
multiple joints, gastrointestinal disease identified as 
gastroesophageal reflux, and hypertension is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection residuals of Agent Orange 
exposure claimed as skin disease, arthritis of multiple 
joints, gastrointestinal disease identified as 
gastroesophageal reflux, and hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis and hypertension, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  An herbicide agent is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 





The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(a)(6)(ii).  

Effective November 7, 1996, presumptive service connection is 
also warranted for acute and subacute peripheral neuropathy 
and prostate cancer under 38 C.F.R. § 3.309(e).  See 61 Fed. 
Reg. 57586-57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  Presumptive 
service connection is warranted for prostate cancer that 
manifests itself to a degree of 10 percent at any time after 
exposure.  






Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for "any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted."  
59 Fed.Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Court of Appeals held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The issue of whether the veteran currently has presumptive 
Agent Orange disorders or whether he developed the claimed 
post-service disabilities secondary to Agent Orange exposure 
during his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. at 93.  The record does not reflect that the veteran has 
a medical degree or qualified medical experience.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he 
is competent to testify as to observable symptoms, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.   See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background & Analysis

The service records show the veteran had foreign service for 
one year, which included service in the Republic of Vietnam.  
The veteran argues that exposure to Agent Orange caused his 
current disabilities.  

The veteran's October 1967 medical entrance examination and 
report of medical history do not contain medical diagnoses or 
complaints of symptoms associated with the disabilities at 
issue.  The service medical records do not show medical 
diagnoses of skin disease, arthritis, or hypertension.  In 
April 1969, the veteran complained of throwing up blood, 
several loose stools and decreased appetite.  The impression 
was rule out gastritis and the examiner prescribed Maalox, 
but there were no further complaints of gastrointestinal (GI) 
problems and no diagnosis of any chronic GI disorders.  

The May 1969 medical separation examination shows the skin, 
upper and lower extremities, musculoskeletal system, 
cardiovascular system and abdomen were normal.  Chest x-ray 
examination was normal and the veteran's blood pressure was 
110 systolic and 64 diastolic.  The veteran denied skin 
diseases, swollen or painful joints, high or low blood 
pressure, indigestion and stomach or intestinal trouble, 
weight change, arthritis, bone and joint deformity and knee 
and foot problems in his May 1969 report of medical history 
at separation.  

The Board finds that the service medical records do not 
contain medical diagnoses of any of the disabilities at issue 
on appeal.

The post-service medical evidence does not contain medical 
diagnoses of arthritis of any joint or hypertension during 
the initial post-service year.  While the veteran argues that 
he has had arthritis of multiple joints and hypertension 
since 1970, he has not identified any competent medical 
evidence that would support this claim.  The veteran is not 
qualified to render these diagnoses.  In fact, he did not 
list medical treatment during his initial post-service year 
in the December 1993 and June 1995 VA applications for 
compensation.  These are the same applications in which he 
argued that he developed these disorders in 1970.  

The veteran has identified receiving post-service medical 
treatment only since 1978 or 1979, and he does not argue that 
these treatment records would include medical opinions 
relating post-service arthritis or hypertension to active 
service.  See Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), 
modified in relevant part by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran underwent a VA protocol examination for exposure 
to Agent Orange in September 1984.  The veteran complained of 
a seven-year history of right ankle and foot pain for which 
he had been prescribed medication.  The veteran denied having 
been directly sprayed with Agent Orange, which is in direct 
conflict with his current statements.  The veteran stated 
that his then current problems were a bad temper and left 
foot pain of seven years duration, which he felt were due to 
Agent Orange exposure.  He denied abdominal cramps and skin 
rash, but related a history of hypertension, for which he did 
not take medication.  The VA physician conducted a physical 
examination.  The reported diagnoses were history of possible 
exposure to Agent Orange, hypertension, not on medication, 
and right foot pain on medication for gouty arthritis and 
hyperuricemia.  The VA physician did not relate any of these 
diagnoses to active service or to Agent Orange exposure.  

The evidence includes VA treatment records and a treatment 
summary, which are dated from August 1988 to November 1993.  
The majority of the veteran's outpatient visits were for 
treatment of substance abuse.  These records indicate a 
diagnosis of hypertension in early 1988.  These records 
contain no opinions relating any disabilities to Agent Orange 
exposure.  

A February 1994 statement from a rheumatology clinic 
physician reports a confirmed diagnosis of chronic gout of 
the left elbow, but that physician does not relate the 
diagnosis to service or to Agent Orange exposure.  

The veteran underwent a VA compensation examination in March 
1994.  The VA examiner referred to the February 1994 
statement showing chronic gout of the left elbow.  The 
veteran complained of arthritis of both elbows.  He also 
stated that he had arthritis of the feet and knees, which 
began in the 1970's, and a history of hypertension possibly 
diagnosed in 1979.  The VA physician conducted a complete 
physical examination.  The VA physician also ordered x-ray 
examinations and an electrocardiogram (EKG).  The x-ray 
examinations showed: bony spur formations of both olecranons 
and possible bursitis on the left, but no erosive disease was 
present; findings consistent with gouty arthritis of the 
first metatarsophalangeal (MTP) joint in the feet; and, 
normal knees, although the VA physician stated gout was 
present clinically.  The EKG was normal.  The VA physician 
diagnosed gout of the elbows, feet and knees, as well as 
hypertension, but she did not relate these diagnoses to 
active service or to Agent Orange exposure.  

The veteran also underwent a VA compensation examination in 
July 1995.  During this examination the veteran related that 
he was initially diagnosed with hypertension during a routine 
physical examination in 1992.  Although the veteran also 
stated that his arthritic problems began while overseas in 
the 1970's, the evidence shows he was separated from active 
service in May 1969.  Based on the physical examination and 
diagnostic testing, the diagnoses were inadequately 
controlled hypertension with hypertensive retinal changes, 
gouty arthritis of the elbows, feet and hands, and internal 
hemorrhoids.  This physician did not relate these diagnoses 
to active service or to Agent Orange exposure.  
The remaining VA and private outpatient treatment records 
dated from January 1994 through May 1997 show examination, 
diagnoses and treatment for gout of the joints and 
hypertension, but they do not contain medical opinions 
relating these post-service medical disabilities to active 
service or to Agent Orange exposure.  These records also show 
the veteran was examined in 1994 and 1995 for stomach 
complaints, which were felt to be related to medication taken 
for the veteran's gout symptoms.  In December 1995, the 
assessments included anemia and questionable GI loss related 
to Indocin.  

The veteran underwent an upper GI endoscopy in January 1996, 
and the diagnosis was normal endoscopic diagnosis, without 
any structural cause for dyspepsia or blood loss seen.  That 
physician commented that he would pursue a colonoscopy if the 
veteran was anemic and "heme + as he states he is."  This 
physician did not diagnose any GI disorder or relate any 
findings to active service or to Agent Orange exposure.  
Although the veteran was to undergo additional testing at the 
Denver VA Medical Center, the personnel at that facility 
later indicated in July 1997 that there was no record of 
upper or lower GI testing.  

The veteran underwent a VA compensation examination in 
November 1997, which was performed by the same VA physician 
who conducted the September 1984 VA protocol examination for 
exposure to Agent Orange.  The veteran again related that he 
had been diagnosed with gout since about 1970.  He also 
related that he was initially diagnosed with hypertension 
several years earlier.  The VA physician conducted a general 
physical examination, as well as examinations of the 
cardiovascular, digestive and musculoskeletal systems.  

The VA physician also ordered x-ray examinations, an EKG and 
laboratory testing.  Based on the findings, the diagnoses 
were gouty arthritis of the knees, elbows, feet and ankles, 
arthritis of the knees and hyperuricemia, tophi formation of 
the ankles at the Achilles tendons with osteoarthritis of the 
right ankle, controlled hypertension, quiescent external 
hemorrhoids, gastroesophageal reflux and hypercholesteremia.  
This physician again did not relate these diagnoses to active 
service or to Agent Orange exposure.  

The veteran also underwent a VA dermatological examination at 
that time.  The veteran related a history of having recurrent 
rashes on the legs, arms and scalp, which were occasionally 
pruritic, since leaving service in 1969.  Physical 
examination showed numerous and diffuse papules and pustules 
over the back, the upper abdomen and lower chest.  There was 
no scalp involvement, no comedones or cysts on the trunk or 
face, and no lesions on the hands or forearms.  There was 
minimal-to-moderate acne scarring on the cheeks, anteriorly.  
The VA physician diagnosed superficial folliculitis, and 
stated that there was no evidence for chloracne or porphyria 
cutanea tarda.  That physician did not relate the superficial 
folliculitis to active service or to Agent Orange exposure.  

The post-service medical evidence does not include any 
medical diagnoses of the presumptive disabilities listed in 
38 C.F.R. § 3.309(e), and there is no medical opinion 
relating the current diagnoses to Agent Orange exposure or 
any other incident of active service.  The claimed 
disabilities were not diagnosed during active service and 
there is no competent medical diagnosis of arthritis or 
hypertension during the veteran's initial post-service year.  

Although the veteran may believe that he has disabilities 
secondary to Agent Orange exposure, he is not competent to 
render medical opinions relating his current post-service 
disorders to herbicide exposure.  Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. at 494.  

The Board finds that the veteran has not presented or 
identified competent evidence of a presumptive Agent Orange 
disability, or competent evidence linking his post-service 
skin disease, arthritis of multiple joints, gastrointestinal 
disease identified as gastroesophageal reflux, or 
hypertension to Agent Orange exposure.  Consequently, the 
Board concludes that the claims for service connection for 
skin disease, arthritis of multiple joints, gastrointestinal 
disease identified as gastroesophageal reflux, and 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for residuals of Agent 
Orange exposure claimed as skin disease, arthritis of 
multiple joints, gastrointestinal disease identified as 
gastroesophageal reflux, and hypertension is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of Agent 
Orange exposure claimed as skin disease, arthritis of 
multiple joints, gastrointestinal disease identified as 
gastroesophageal reflux, and hypertension, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 14 -


- 1 -


